Citation Nr: 0808783	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-13 115	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a dysthymic 
disorder, with generalized anxiety disorder.

2.  Entitlement to an increased (compensable) rating for a 
pilonidal cystectomy scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from March 1946 to October 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in October 2006 and failed to report.  The 
hearing request is deemed withdrawn.

In April 2007, the Board granted a motion to advance this 
case on its docket.

These issues were previously before the Board in May 2007, 
but were remanded for additional development.  The requested 
development has been undertaken, and the appeal has been 
returned to the Board for further review.


FINDINGS OF FACT

1.  A current psychiatric disability is not related to active 
service.

3.  The veteran's pilonidal cystectomy scar is asymptomatic; 
not painful on examination, superficial, unstable, or 
productive of any limitation of motion; or as large as 144 
square inches. 


CONCLUSIONS OF LAW

1.  A dysthymic disorder with generalized anxiety disorder 
was not incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2007). 

2.  The criteria for a compensable evaluation for a pilonidal 
cystectomy scar have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.118, Codes 
7802, 7803, 7804, 7805 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a);38 C.F.R. § 3.159(b)(1).

June 2004 and December 2004 VCAA letters informed the veteran 
of the information and evidence necessary to substantiate the 
claims.  The VCAA letters also told him what types of 
evidence VA would undertake to obtain and what evidence he 
was responsible for obtaining.  They also notified the 
veteran of the need to submit any pertinent evidence in his 
possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran was provided with the first three notice elements 
in the 2004 letters.  He was not provided with notice 
regarding degree of disability or effective dates until an 
October 2006 letter.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  I this case, some of the notice was provided after 
the initial rating but the deficiency with regard to the 
December 2004 notice and October 2006 notice was remedied by 
readjudication of the claim after receipt of the notice in an 
October 2007 rating decision.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.  

The June 2004 VCAA letter notified the veteran that medical 
or lay evidence could be submitted to substantiate his claim 
and provided specific examples.  The letter stated that the 
evidence should describe the additional impairment caused by 
his disabilities.  It also noted that VA would assist the 
veteran in obtaining employment records, thereby notifying 
him that the effect of his disability on his employment was 
relevant.  This information was provided to the veteran prior 
to the initial adjudication of his claims.  

The October 2006 letter told him that ratings were based on 
criteria contained in the rating schedule, and that if an 
increase was warranted, a percentage evaluation would be 
provided.

Although the veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claim, this 
information was contained in his March 2005 statement of the 
case.  The statement of the case could not provide VCAA 
compliant notice.  Mayfield.  It did, however, provide actual 
knowledge to the veteran.  He had a meaningful opportunity to 
participate in the adjudication of the claim after the notice 
was provided.  In this regard, he provided argument with 
regard to his claim after receiving the notice, and the case 
was not certified to the Board until April 2006, 
approximately one year after the SOC.  

The presumption that a notice was prejudicial can be overcome 
by evidence of actual knowledge of the information on the 
part of the claimant.  Sanders v. Nicholson, 487 F.3d 881, 
888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 21 Vet. 
App. 334, 339 (2007).  The statement of the case could not 
provide VCAA notice.  Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006).  The statement of the case did, however, 
provide actual knowledge of the rating criteria, and the 
veteran has had the opportunity to submit argument and 
evidence subsequent to receiving the notice.  Hence he had a 
meaningful opportunity to participate in the adjudication of 
his claim and was not prejudiced.  

The veteran and his representative have displayed actual 
knowledge of the fact that his disabilities will be evaluated 
based on their effects on both his daily life and employment.  
The representative's arguments in the March 2008 informal 
hearing presentation displayed knowledge of the 
symptomatology required for higher evaluations for the scar, 
and he specifically refers to symptoms found in the rating 
criteria such as tenderness, attachment to underlying bone, 
and the size of the scar.  The Board concludes that while the 
veteran may not have received timely notification of the 
rating criteria, he and his representative are aware of the 
symptoms they contain.  Therefore, the Board finds that the 
duty to notify the veteran in his claim for increased 
evaluations has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran was 
afforded a VA examination of his scar in August 2007.  The 
veteran has not identified any other outstanding treatment 
records.  He did not appear for his scheduled hearing.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 

In this regard, the veteran's representative has argued that 
instructions in the May 2007 remand regarding the evaluation 
of the veteran's scar have not been complied with.  The 
remand specifically requested that the size of the scar be 
noted.  The representative notes that the size of the scar 
was not listed on the August 2007 examination report.  He 
further notes that the Board is obligated by law to ensure 
that the RO complies with its directives, as well as those of 
the United States Court of Appeals for Veterans Claims 
(Court).  The Court has stated that compliance with Board 
remand instructions is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Stegall court also noted, however, that if an appellant 
is not harmed by an error, the error is not prejudicial.  
Stegall v. West, 11 Vet. App. at 271.  The record contains 
measurements of the veteran's scar.  

A May 1961 VA examination clearly states that the veteran's 
scar is five inches in length.  There is no evidence of a 
change in the size of the scar since that measurement was 
recorded.  Therefore, the failure to obtain a new measurement 
does not harm the veteran, the error is not prejudicial, and 
the Board may proceed with the adjudication of his claim.  
Stegall v. West; Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's service medical records are devoid of any 
complaints or findings of psychiatric problems or a 
psychiatric disorder.  At the time of the veteran's October 
1947 service separation examination, normal psychiatric 
findings were reported.  The record also does not document 
any complaints or findings of a psychiatric problem in the 
years immediately following service.

The veteran submitted his initial claim for compensation in 
January 1961.  He did not mention a psychiatric disability.

An April 1961 statement from a private physician and a May 
1961 VA examination report pertain to physical disabilities 
and do not report a psychiatric condition.  On the VA 
examination, the veteran was asked to report his medical 
history since the last examination, but reported only 
hospitalization in 1947 for a condition not currently at 
issue.

The undated letter from the Bournewood Health System reports 
that the veteran was hospitalized in February and March 1975, 
but does not contain any other information regarding 
treatment.  The veteran has not authorized VA to obtain 
further records from that facility.

At the time of a July 2004 VA examination, the veteran 
reported depression and post-traumatic stress disorder 
(PTSD).  The veteran's wife indicated that she had taken the 
veteran for mental health treatment of one sort or another 
since she had known him up until about 10 years ago.  The 
veteran had not had any mental health treatment since that 
time.

The examiner wrote that by 1950, the veteran's mental health 
problems were serious enough to have reportedly necessitated 
shock therapy.  The veteran could not recall when this was 
done or how he felt after the treatment.  He was able to 
maintain jobs after the therapy but had trouble keeping them.  
He subsequently worked for the Department of Defense for 33 
years.  The veteran had retired 15 years ago and indicated 
that he had not done much since retirement.  He also reported 
having been hospitalized in 1975, for depression.  The 
veteran was hospitalized at Bournewood Hospital, which the 
examiner noted was inclined to treat depression with shock 
therapy.

The veteran was noted to currently have problems with 
anxiety.  He also had occasional passing suicidal ideation.  
The veteran did not report having any ruminating thoughts, 
suicidal attempts, hostility towards others, or any sort of 
hallucinations.  He noted that he still felt depressed but 
that this was not as severe as it used to be.  He denied 
problems with obsessive thoughts or compulsive routines.

Mental status examination revealed the veteran was well 
oriented and not psychotic.  Diagnoses of dysthymic disorder 
and generalized anxiety disorder were rendered.  The examiner 
noted that there was clearly a history of depression and 
anxiety.  However, there was not enough symptomatology to 
warrant a diagnosis of major depression as opposed to the 
less severe dysthymic disorder.  The examiner observed that 
depression screens performed in September 2002 and September 
2003 were negative.  He stated that the best way of 
characterizing the veteran's situation was with the diagnoses 
listed above.

In an October 2004 statement, the veteran's wife wrote that 
she and the veteran were married in June 1950.  She reported 
that the veteran received about 15 outpatient shock 
treatments at Bournewood Hospital.  She indicated that he was 
treated by Dr. J. Zambella for a period of two years.  She 
noted that the veteran still needed help and went to Bennett 
Hospital for a few years.  He was subsequently referred to a 
psychiatrist.  She stated that the veteran had a hard time 
remembering things as a result of the treatment he had 
received.

The veteran was afforded an additional VA psychiatric 
examination in July 2007.  The claims folder was reviewed by 
the examiner.  The examiner stated that the veteran did not 
meet the criteria for a dysthymic disorder at this time.  The 
examiner stated that he and the veteran spent a great deal of 
time trying to determine how long the veteran had been 
depressed over the last two years, and finally estimated that 
this was less than 25 percent of the time.  The veteran did 
meet the criteria for a generalized anxiety disorder.  The 
veteran's anxiety did not appear to be related to his active 
service.  The examiner opined that the veteran's psychiatric 
symptoms were less likely than not to be related to his 
service experiences.  He noted the normal examination at 
separation from service, and that while the veteran had a 
fainting spell in May 1946, this was not a symptom of 
anxiety.

The Board finds that entitlement to service connection for a 
dysthymic disorder with generalized anxiety is not 
demonstrated.  The service medical records are completely 
negative for any evidence of a psychiatric disability.  The 
veteran and his spouse report that he received treatment for 
a psychiatric disability in 1950, which would be more than 
two years after discharge from active service.  The July 2004 
VA examination diagnosed the veteran with a dysthymic 
disorder and generalized anxiety disorder, but the examiner 
failed to relate these disabilities to active service.  The 
July 2007 VA examiner did not reach a diagnosis of a 
dysthymic disorder, but agreed that the veteran has a 
generalized anxiety disorder.  However, the examiner opined 
that the veteran's current psychiatric disabilities are not 
related to active service.  Therefore, as there is no 
evidence of a psychiatric disability in service, and no 
evidence of a relationship between the veteran's current 
psychiatric diagnoses and active service, entitlement to 
service connection is not warranted.  

In reaching this decision, the Board has considered the 
sincere belief of the veteran and his spouse that his 
psychiatric disabilities are the result of active service.  
However, the veteran is not a psychiatrist or a psychologist, 
and he is not qualified to express a medical opinion as to 
such a relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Increased Evaluation

The veteran contends that the symptomatology attributable to 
the residual scar from his pilonidal cyst has increased in 
symptomatology.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

The record indicates that entitlement to service connection 
for a scar as a residual of a pilonidal cystectomy was 
established in a February 1961 rating decision.  A zero 
percent evaluation was assigned for this disability, which 
currently remains in effect. 

The veteran's disability has been evaluated under the rating 
code for scars, other.  These are evaluated based on the 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Code 7805.  

There are other rating codes for consideration.  Scars that 
are superficial and unstable scars warrant a 10 percent 
evaluation.  Note (1) for this rating code defines an 
unstable scar as one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Code 7803. 

The new rating code further states that scars which are 
superficial and painful on examination merit a 10 percent 
evaluation.  Note (1) states that a superficial scar is one 
not associated with underlying soft tissue damage.  Note (2) 
says that for this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe, even 
though amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Code 7804.

Finally, scars of other than the head, face, or neck that are 
superficial and that do not cause limited motion are 
evaluated as 10 percent disabling, if they are of an area or 
areas greater than 144 square inches.  38 C.F.R. § 4.118, 
Code 7802.

These rating codes do not contain provisions for a zero 
percent evaluation.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The evidence includes the report of a May 1961 VA 
examination.  This examination report states that the veteran 
has a five inch vertical operative scar that was well healed. 

The veteran was afforded a VA examination in June 2004.  This 
report notes only that the veteran's pilonidal cyst had not 
recurred.  

The veteran underwent an additional VA examination of his 
scar in August 2007.  Examination of the sacrococcygeal area 
revealed a fine vertical well healed scar in the sacral area.  
The scar was nontender and it was not attached to the 
underlying bone.  There was no evidence of any recurrence of 
the sinus, and there were no symptoms related to the 
findings.  The diagnoses included pilonidal sinus operated on 
in July 1947.  The results of the excision were excellent in 
that he had had no recurrence, nor had he experienced any 
symptoms relative to the scar.  

There is no evidence that the veteran's scar is productive of 
any symptoms.  The August 2007 examination found that the 
scar was non painful on examination, and that it was not 
attached to the underlying bone.  There was no evidence of 
recurrence of the sinus, which might be equated to 
superficiality.  The record does not show that the veteran 
has reported any symptomatology.  

There is no evidence that the scar results in any limitation 
of function of the low back.  Finally, the records show that 
the scar is five inches in length.  If the scar is five 
inches at its widest or longest point, it could not 
approximate the 144 square inches required for a 
compensenable evaluation.  Therefore, the criteria for a 
compensable evaluation for the veteran's scar have not been 
met.  38 C.F.R. §§ 4.31, 4.118, Codes 7802, 7803, 7804, 7805.  
The weight of the evidence is against the claim, and it must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7, 4.21.




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a dysthymic disorder, 
with generalized anxiety disorder, is denied. 

Entitlement to an increased (compensable) rating for the 
residuals of a pilonidal cystectomy scar is denied. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


